1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Amendment, filed 03/24/2020, is acknowledged.
3.  Claims 19-23 are pending 
4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I.  Claims 19 and 21-23, drawn to a method of producing a recombinant antibody that inhibits release of active, mature TGFβ peptide, comprising: identifying an antibody that binds an epitope in the head and/or hybrid domains of β8; recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site; and expressing the antibody, wherein, upon binding to β8, the antibody causes a conformational change that reduces the angle between the head and hybrid domains of β8 compared to β8 not contacted with the antibody, Class/Subclass A61K 2039/505; C07K 2317/24 and C12Q 1/68 and C07K 2319/91.  

II. Claims 20 and 21-23, drawn to a method of producing a glycosylated antibody that inhibits release of active, mature TGFβ peptide, comprising: identifying an antibody that binds an epitope in the head and/or hybrid domains of β8, and that comprises an amino acid that can be glycosylated in the heavy chain CDR2 sequence; expressing the antibody; and chemically glycosylating the amino acid, wherein, upon binding to β8, the antibody causes a conformational change that reduces the angle between the head and hybrid domains of β8 compared to β8 contacted with the antibody without chemical glycosylation; Class/Subclass G01N 2440/38 and C08B 19/00 and C07H 1/00.


Claims 21-23 link inventions of Groups I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 21-23. Upon the allowance of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application. Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory 

The inventions are distinct, each from the other because of the following reasons:

 5.  Groups I and II are different methods.  A method of recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site and a method of chemically glycosylating the amino acid differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.

6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 20, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644